DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
 
Response to Amendment
Applicant's amendment filed on 6/29/2021 has been entered.  Claims 59, 64, 68, 71-73, and 87 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 59-87 are still pending in this application, with claims 59, 64, 68, 72-73, and 87 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 73 and 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Norwood et al. (US 7,932,482, hereinafter “Norwood”).
Regarding claim 73, Norwood discloses an LED night light (thermal diffuser; see Figs. 1-5; Abstract; col. 5, lines 56-67; col. 6, lines 1-10; col. 7, lines 36-59), comprising at least one LED arranged to serve as a light source for providing illumination without bright spots shown on at least one surface of (i) an outer front lens, (ii) at least one optics element surface or exposed wall, (iii) at least one first optical lens, and (iv) a home wall (lighting element 7 which comprises a single LED or a plurality of LEDs emits light towards night light cover or lens 15 to be diffused by the lens which will be visible on a home wall outside the device after the light is transmitted through the lens; see Figs. 1-5; col. 6, lines 6-10, 31-67; col. 7, lines 50-67; col. 8, lines 1-9); wherein at least one of the outer lens, exposed wall, and optics element surface is (1) translucent, (2) whitened, (3) polished, (4) textured, (5) painted, or (6) has a cartoon character that is one of (6-1) a cartoon mask lacking at least one of a rear, side, and top wall, (6-2) a cartoon unit having an opaque body with painting, printing, or cartoon art, or (6-3) a cartoon body having a light transmitting area for glow or back light illumination (the lens 15 can be translucent, colored, and/or decoratively adorned and may have any desired shape including constructed with one or more shaped cutouts or windows through which the light can pass; see Figs. 1-4; col. 7, lines 60-67; col. 8, lines 1-9); wherein the at least one light beam goes through the first optical lens and reflects and/or refracts between or within at least two of (a1) the at least one first optical lens; (a2) a second 

Regarding claim 87, Norwood discloses an LED night light with at least one built-in AC outlet (thermal diffuser emits light through a lens 15 and also includes an electrical receptacle 3 in order to insert an external plug therein to provide power to another electrical device; see Figs. 1-5; Abstract; col. 5, lines 56-67; col. 6, lines 1-10; col. 7, lines 36-59; col. 8, lines 64-67; col. 9, lines 66-67; col. 10, lines 1-11), comprising at least one LED offering at least one of area illumination shown on a front surface of a second optics lens of the LED night light without bright light spots while LED light beams travel through a first optics lens of a built-in fixed inner night light housing and then are emitted to the second optics lens which is not in front of the LED, or are reflected multiple times by night light inner reflective walls to create substantially even brightness (lighting element 7 which comprises a single LED or a plurality of LEDs emits light towards night light cover or lens 15 to be diffused through and refracted by the lens which will be visible on a home wall outside the device after the light is transmitted through the lens, and light which is not directly incident on the lens can be reflected off of any internal walls within the lamp structure; see Figs. 1-5; col. 6, lines 6-10, 31-67; col. 7, lines 50-67; col. 8, lines 1-9); and at least one outlet built-into the LED night light to deliver or supply AC power to at least one external AC operated electric product (an electrical receptacle 3 is provided in order to insert an external plug therein to provide .

Allowable Subject Matter
Claims 59-72 and 74-86 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 59, the claim is allowable for the same reasons previously discussed in Section 32 of the Non-Final Rejection mailed 1/4/2021 and maintained in Section 11 of the Final Rejection mailed 4/16/2021.

Claims 61-63 depend on Claim 59.

Regarding claim 64, the claim is allowable for the same reasons discussed above with regards to Claim 59.

Claims 65-67 depend on Claim 64.

Regarding claim 68, the claim is allowable for the same reasons previously discussed in Section 36 of the Non-Final Rejection mailed 1/4/2021 and maintained in Section 15 of the Final Rejection mailed 4/16/2021.

Claims 69-71 depend on Claim 68.

Regarding claim 72, the claim is allowable for the same reasons discussed above with regards to Claim 68.

Claims 74-86 depend on Claim 72.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding the Applicant’s repeated argument that Norwood (US 7,932,482) fails to disclose or suggest “an LED night light, as claimed, in which light refracts and refracts (sic) between at least two of a first optical lens, a second optical element or cartoon unit, an inner surface of the night light, a divider wall, and a home wall” as required by Claim 73 (see Applicant’s Remarks, pgs. 13-14), the Examiner respectfully disagrees.
As previously stated in the Response to Arguments in Section 20 of the Final Rejection mailed 4/16/2021, Norwood describes the lens 15 can be transparent, translucent, colored, and/or decoratively adorned with one or more shaped cutouts or windows through which light passes to be projected onto a wall or other surface (see 
In other words, the light emitted by Norwood’s lighting element 7 which goes through the first optical lens 15 is then immediately refracted by the first optical lens upon passing through it such that the light, after passing through and thus being refracted by the first optical lens 15, is then reflected by the home wall or other surface outside the night light.  Thus, light emitted by Norwood’s lighting element 7 is always reflected and/or refracted by no less than two structures at all times, the first optical lens 15 and any home wall or other surface outside the night light onto which the light is directed towards.  Therefore, Norwood clearly and explicitly discloses “wherein at least one light beam goes through the first optical lens and reflects and/or refracts between or within at least two of (a1) the at least one first optical lens; (a2) a second optical element or at least one cartoon mask, body, or unit; (a3) an inner surface of the night light, (a4) at least one inner divider wall, and (a5) a home wall” as required by Claim 73.

Regarding the Applicant’s repeated argument that “the Norwood patent fails to disclose or suggest … the first and second optics lenses and “multiple reflections” of claim 87” (see Applicant’s Remarks, pgs. 13-14), the Examiner respectfully disagrees.
As previously stated in the Response to Arguments in Section 21 of the Final Rejection mailed 4/16/2021, there is no recitation anywhere in amended Claim 87 which requires both first and second optics lenses and multiple reflections simultaneously, as argued by Applicant.  Rather, amended Claim 87 recites in lines 3-6 thereof “at least or are reflected multiple times by night light inner reflective walls to create substantially even brightness” (emphasis added).  In other words, Claim 87 requires at least one LED offering area illumination shown on a front surface of a second optics lens of the LED night light without bright light spots, either while LED light beams travel through a first optics lens of a built-in fixed inner night light housing and then are emitted to the second optics lens which is not in front of the LED (i.e. light traveling through first and second optics lenses), OR while LED light beams are reflected multiple times by night light inner reflective walls to create substantially even brightness (i.e. one lens and multiple reflections off of internal reflective walls).
In this case, Norwood describes the lighting element 7 which comprises a single LED or a plurality of LEDs emits light towards night light cover or lens 15 to be diffused through and refracted by the lens which will be visible on a home wall outside the device after the light is transmitted through the lens, and light which is not directly incident on the lens can be reflected off of any internal walls within the lamp structure (see Figs. 1-5; col. 6, lines 6-10, 31-67; col. 7, lines 50-67; col. 8, lines 1-9).  In other words, when light from the lighting element 7 passes through the lens 15 it is diffused and refracted to illuminate a home wall or other external surface/structure, and any light emitted by the light source which is not directly incident on the lens 15 can be reflected off of any internal walls positioned within the lamp structure between the light source and the lens, 
Therefore, Norwood clearly and explicitly discloses “at least one LED offering at least one of area illumination shown on a front surface of a second optics lens of the LED night light without bright light spots while LED light beams travel through a first optics lens of a built-in fixed inner night light housing and then are emitted to the second optics lens which is not in front of the LED, or are reflected multiple times by night light inner reflective walls to create substantially even brightness”, as required by amended Claim 87.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875